Citation Nr: 1016744	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  05-02 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
service-connected dysthymic disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The Veteran served on active duty from December 1968 to March 
1972.  

Initially, by an August 2003 rating action, the Department of 
Veterans Affairs (VA) Regional Office (RO) granted service 
connection for a dysthymic disorder and awarded a compensable 
evaluation of 30 percent, effective from March 17, 2003, for 
this disability.  In a statement dated in October 2003, the 
Veteran expressed disagreement with the 30 percent rating 
assigned to his service-connected dysthymic disorder.  In so 
doing, the Veteran asserted that this disability "should 
have been rated at 50 [percent]."  

By a January 2004 rating action, the RO granted a 50 percent 
evaluation for the service-connected dysthymic disorder, 
effective from March 17, 2003.  As noted in that decision, 
the RO's award of the Veteran's requested evaluation of 
50 percent for this disability represented a complete grant 
of the benefit sought.  

Thereafter, in May 2004, the Veteran filed his present claim 
for an increased rating for his service-connected dysthymic 
disorder.  The current matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2004 
rating action in which the RO denied the issue of entitlement 
to a disability evaluation greater than 50 percent for the 
service-connected dysthymic disorder.  Following receipt of 
notification of the October 2004 determination, the Veteran 
perfected a timely appeal with respect to the denial of this 
increased rating claim.  

In June 2007, the Board denied the issue of entitlement to a 
disability rating in excess of 50 percent for the 
service-connected dysthymic disorder.  The Veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a March 2009 memorandum 
decision, the Court vacated the Board's June 2007 
determination and remanded the matter for readjudication 
consistent with the Court's decision.  

In October 2009, the Board remanded the Veteran's claim to 
the RO, through the Appeals Management Center (AMC) in 
Washington, D.C. for further evidentiary development, 
including recent VA outpatient psychiatric treatment records 
and a current VA psychiatric examination.  Following 
completion of the requested actions, as well as a continued 
denial of the Veteran's claim, the AMC returned the Veteran's 
appeal to the Board for further appellate review.  


FINDING OF FACT

The Veteran has exhibited irritability, anger (including 
verbal arguments with persons with whom he socializes), 
circumstantial and tangential thought processes, poor to fair 
judgment, mild to moderate depressive symptoms, moderate 
anxiety symptoms, and panic attacks (no more than 4 to 
5 times per year).  

CONCLUSION OF LAW

The criteria for a disability rating greater than 50 percent 
for the service-connected dysthymic disorder are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in June 2004 letter, the Veteran was provided 
notice regarding what information and evidence is needed to 
substantiate his claim for an increased rating, as well as 
what information and evidence must be submitted by the 
Veteran and what information and evidence will be obtained by 
VA.  The letter advised the Veteran to submit evidence from 
medical providers, and statements from others who could 
describe their observations of his disability level.  An 
October 2009 letter advised the Veteran of the necessity of 
providing medical or lay evidence demonstrating the level of 
disability and the effect that the disability has on his 
employment.  The notice also provided examples of pertinent 
medical and lay evidence that the Veteran may submit (or ask 
the Secretary to obtain) relevant to establishing entitlement 
to a disability evaluation.  See Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for 
increased rating need not be "veteran specific").  The case 
was last adjudicated in February 2010.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran including service treatment records, post service 
treatment records and VA examination reports.  

In this case, the Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between the Veteran and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument.  Therefore, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the Veteran.  See 
Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis will focus 
specifically on what evidence is needed to substantiate the 
increased rating issue adjudicated herein and what the 
evidence in the claims file shows, or fails to show, with 
respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2009).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2009).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2009).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

By reasonable doubt, it is meant that an approximate balance 
of positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2009).  Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
however, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

As previously discussed herein, by the August 2003 rating 
action, the RO granted service connection for a dysthymic 
disorder and awarded a compensable evaluation of 30 percent, 
effective from March 17, 2003, for this disability.  By a 
January 2004 rating action, the RO granted a 50 percent 
evaluation for this service-connected disability, effective 
from March 17, 2003.  This disorder remains so evaluated.  

According to the applicable rating criteria, a 50 percent 
evaluation will be assigned with evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).  

A 70 percent rating will be awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  

A 100 percent evaluation is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994) (DSM 
IV).  A GAF score of 41 to 50 is reflective of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51 to 60 is 
illustrative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 61 to 70 is reflective of some mild symptoms 
(e.g., a depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  A GAF score of 71 to 80 is 
illustrative of symptoms, if present, that are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after a family argument); no more 
than slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  

In the present case, the Veteran contends that his dysthymic 
disorder is more severe than the current 50 percent rating 
indicates.  In particular, he complains of nightmares, 
hyperstartle response (particularly upon hearing loud vehicle 
noises such as tires "squealing"), a depressed mood, 
decreased energy, irritability, anger (including verbal 
arguments with persons with whom he socializes), and 4 to 5 
panic attacks per year.  

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  The Board finds that the pertinent medical findings, 
as shown in the psychiatric evaluations and outpatient 
treatment sessions conducted during the current appeal, 
directly address the criteria under which the Veteran's 
dysthymic disorder is evaluated and are, thus, more probative 
than the subjective evidence of complaints of increased 
symptomatology.  

Available medical records indicate that, during the current 
appeal, the Veteran underwent several VA psychiatric 
examinations.  In addition, he receives regular outpatient 
psychiatric treatment.  

Initially, the Board acknowledges that, following a July 2003 
VA psychiatric examination, the examiner assigned a GAF score 
ranging from 50 to 55.  While the 51 to 55 portion of this 
range is reflective of moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co-workers), the GAF score of 50 is illustrative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Richard v. Brown, 9 Vet. 
App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994) (DSM IV).  

Also, following the July 2003 examination, the examiner 
described the Veteran's symptoms as "moderate to 
occasionally moderately severe in intensity."  The examiner 
opined that this symptomatology "interfere[d] with . . . 
[the Veteran's] ability to function occupationally, socially, 
and emotionally/psychologically to a moderate degree" but 
also stated that the Veteran had significant impairment in 
terms of his employability.  

Significantly, however, after the next VA psychiatric 
examination in July 2004, the examiner assigned a GAF score 
of 53, which is reflective of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co-workers).  Id.  Additionally, the examiner explained that 
the evaluation showed moderate symptoms-including moderate 
difficulty in social, occupational, and school functioning.  
Of further importance to the Board in this matter is the fact 
that the examiner specifically stated that the symptomatology 
shown at the July 2004 evaluation did not reflect any change 
since the last evaluation.  

Moreover, the numerous GAF scores assigned at the various VA 
and outpatient psychiatric evaluations completed during the 
current appeal have consistently ranged from 51 to 70.  As 
previously noted herein, a GAF score of 51 to 60 is 
illustrative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Also, a GAF score of 61 to 70 is reflective of some mild 
symptoms (e.g., a depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well with some meaningful 
interpersonal relationships.  Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994) (DSM IV).  Clearly, the 
majority of the GAF scores assigned to the Veteran's 
service-connected dysthymic disorder during the current 
appeal reflect no more than moderate symptomatology.  

Indeed, the symptoms shown at the VA psychiatric evaluations 
completed during the current appeal-including at the 
numerous VA outpatient treatment sessions, are supportive of 
those GAF scores in the 51 to 70 range.  In this regard, the 
Board acknowledges that, as previously noted herein, the 
multiple psychiatric evaluations that the Veteran underwent 
during the current appeal reflect his complaints of 
nightmares, hyperstartle response (particularly upon hearing 
loud vehicle noises such as tires "squealing"), a depressed 
mood, decreased energy, irritability, anger (including verbal 
arguments with persons with whom he socializes), and 4 to 5 
panic attacks per year.  In addition, these examinations have 
shown extremely circumstantial and tangential thought 
processes, poor to fair judgment, mild to moderate depressive 
symptoms, and moderate anxiety symptoms.  

However, these evaluations have also shown alertness, 
orientation times four, appropriate dress, fair hygiene and 
grooming, normal speech, affect which was normal in range and 
appropriate in content, adequate gross cognitive functioning, 
and no manic episodes, obsessions or compulsive symptoms, 
inappropriate or reckless behavior, impairment in 
communication, hallucinations, or psychotic symptoms.  

In fact, at various VA psychiatric examinations and 
outpatient treatment sessions, the Veteran reported that he 
socializes at a local restaurant for one-and-a-half hours in 
the morning and one hour in the late afternoon on a daily 
basis.  Although at the November 2009 VA evaluation the 
Veteran expressed his belief that he is unemployable due to 
his service-connected dysthymic disorder, he did not report 
any significant time lost from work or decreased work 
productivity directly due to psychiatric symptoms when he 
worked as a letter carrier for the Postal Service.  The 
examiner opined that the Veteran's mild depressive symptoms 
do not significantly impair his ability to obtain or maintain 
gainful employment.  Additionally, various VA treating 
medical professionals have concluded that the Veteran's 
dysthymic disorder is stable on medication.  

Although at the November 2009 VA examination the Veteran 
reported thinking "a great deal about death" and developing 
a plan to kill himself by asphyxiation, he admitted at that 
time that he would only act on that plan "when his chronic 
pain becomes unbearable."  Further, on numerous occasions 
throughout the current appeal, the Veteran has consistently 
denied suicidal or homicidal thoughts or ideation.  Based on 
this evidentiary posture, the Board concludes that the 
Veteran's dysthymic disorder is not manifested by suicidal 
ideation.  Rather, evidence of record associates any suicidal 
thoughts that the Veteran may have with physical problems-to 
include chronic pain, with no real intent.  Indeed, the GAF 
scores assigned do not reflect that the examiners find 
suicidal ideation to be a concern or that his reported 
thoughts of death result in any functional impairment.  
Indeed, the examiner noted his depressive symptoms were mild.    

As this discussion illustrates, the numerous psychiatric 
evaluations that the Veteran has undergone during the current 
appeal have shown irritability, anger (including verbal 
arguments with persons with whom he socializes), extremely 
circumstantial and tangential thought processes, poor to fair 
judgment, mild to moderate depressive symptoms, and moderate 
anxiety symptoms.  He experiences panic attacks, but no more 
than 4 to 5 times per year.  He has occasionally described a 
suicidal plan but has associated such thoughts with physical 
problems (e.g., chronic pain).  He socializes with other 
people on a daily basis.  A VA examiner recently opined that 
the Veteran's mild depressive symptoms "would not 
significantly impair his ability to obtain or maintain 
gainful employment."  

Of particular significance to the Board in this matter is the 
fact that the psychiatric evaluations conducted during the 
current appeal have not demonstrated active suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; spatial disorientation; neglect of personal 
appearance and hygiene; and inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
DC 9411.  Accordingly, the Board finds that the Veteran's 
psychiatric symptomatology does not more nearly approximate 
the criteria for a 70 percent rating for the 
service-connected dysthymic disorder at any time during the 
current appeal.  

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's dysthymic disorder.  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provides for additional or more 
severe symptoms than currently shown by the evidence; thus, 
his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

The Board also acknowledges that, at the November 2009 VA 
mental disorders examination, the Veteran reported that he 
was unfairly and unduly terminated as a letter carrier for 
the Postal Service on three occasions "due to unfair medical 
evaluations."  Although the Veteran expressed his belief at 
that evaluation that he was unemployable as a result of his 
service-connected dysthymic disorder, he did not report any 
significant time lost from work or decreased work 
productivity directly due to psychiatric symptoms when he was 
employed.  Also, the examiner opined that, because the 
Veteran's mild depressive symptoms would not significantly 
impair his ability to obtain or maintain gainful employment, 
he "remains fully employable from a psychiatric 
perspective."  

Further, the rating assigned to the Veteran's 
service-connected dysthymic disorder is based on application 
of the schedule of ratings which takes into account the 
average impairment of earning capacity as determined by the 
clinical evidence of record.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1.  For these reasons, any further discussion 
of a claim for a total rating based on individual 
unemployability is not necessary.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009). 

As a final matter, the Board notes that in the Memorandum 
Decision in March 2009, the Court suggested that the 
Veteran's appeal arises from the initial award of service 
connection and in response the Board's prior remand phrased 
the issue accordingly.  However, upon review of the claims 
file, the Board notes the appeal actually arises from an 
October 2004 rating decision, which denied a claim for an 
increased rating filed in May 2004.  Neither the Appellant's 
Brief nor the Appellee's Brief acknowledged that the 
Veteran's notice of disagreement with the August 2003 rating 
decision specifically requested a 50 percent rating, nor did 
those pleadings reference that the January 2004 rating 
decision granted the requested 50 percent rating back to the 
date of the award of service connection.  Upon the grant of 
the requested 50 percent rating, the RO advised the Veteran 
that his claim had been granted in full, and provided the 
appropriate appellate rights.  A claimant can choose to limit 
the appeal to a claim for less than the maximum rating.  
Hamilton v. Brown, 4 Vet. App. 528, 544 (1993) (en banc), 
aff'd, 39 F.3d 1574 (Fed. Cir. 1994).  In this case, the 
Veteran limited his appeal.  Thus, the RO's grant of the 
requested 50 percent evaluation for his dysthymic disorder 
satisfied the appeal with the initial rating assigned, and 
that matter was been resolved.  See generally Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 
122 F.3d 1030 (Fed. Cir. 1997).  

The Veteran did not appeal the January 2004 rating decision.  
Rather, the Veteran, through his representative, filed a 
claim for an increased rating in May 2004, specifically 
noting that the Veteran's disability had worsened.  The 
Veteran's representative clearly knows how to file a notice 
of disagreement, and nothing in the May 2004 document 
reflects a disagreement with the RO's January 2004 decision.  
Moreover, following the October 2004 rating decision and 
November 2004 notification letter, the Veteran, through his 
representative, specifically appealed the November 2004 
denial.  Thus, the appeal in this case arises from the denial 
of a claim for an increased rating, as the appeal with the 
original rating assigned was satisfied by the RO's award of 
the evaluation requested.

To the extent the claim is considered to extend back to the 
original date of the grant, the Board finds that the evidence 
does not support an evaluation in excess of 50 percent.  The 
Board notes that the July 2003 examiner assigned a GAF score 
of "50-55" and an outpatient report from later in July 2003 
assigned a GAF score of 50.  On the VA examination, the 
Veteran was alert, oriented and showed no signs of psychosis.  
He spoke in a normal tone, rhythm and rate, although he 
became more accelerated in his speech as he became more 
frustrated with trying to get his point across about the 
manner in which he feels he should be compensated.  His 
conversation was generally relevant and coherent, though at 
times he tended to drift off into the specifics of how 
terrible his accident and surgeries were. 

The mental status examination on the July 2003 outpatient 
report noted the Veteran was pleasant, cooperative, friendly, 
well dressed, had a full affect, euthymic mood and consistent 
eye contact.  The examiner noted that while he endorsed 
significant symptoms of depression, they were not evident in 
his presentation.  Although he endorsed passive suicidal 
ideation, active ideations, intent and plan were denied.  His 
thought content was appropriate and goal directed.  His 
speech was within normal limits.  

The symptomatology reported does not more nearly approximate 
the criteria for a 70 percent evaluation.  While passive 
suicidal ideation has been reported, it was noted he had no 
active suicidal ideation, no intent, and no plan.  Although 
not every symptom listed in the rating criteria needs to be 
met, the mention of passive suicidal ideation which is not 
shown to be causing any impairment of social and occupational 
functioning does not result in impairment which more nearly 
approximates the 70 percent criteria.  Rather, the Veteran's 
dysthymic disorder symptomatology is adequately addressed by 
the 50 percent evaluation assigned.  As such, a higher rating 
is not warranted during that period.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

A disability rating in excess of 50 percent for a dysthymic 
disorder is denied.  



____________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


